Citation Nr: 0307296	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for basal cell 
carcinoma due to exposure to ionizing radiation.

2.  Entitlement to service connection for bilateral traumatic 
cataracts due to exposure to ionizing radiation.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for a blood disorder 
due to exposure to ionizing radiation.

5.  Entitlement to service connection for an immune disorder 
due to exposure to ionizing radiation.

6.  Entitlement to an increased rating for cervical plexus 
neuralgia, right, with traumatic arthritis of the cervical 
spine, psychophysiologic musculoskeletal disorder and 
Forestier's syndrome, currently evaluated as 40 percent 
disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty from April 1944 to May 1946 with 
the U.S. Navy, and from November 1947 to March 1957 with the 
U.S. Air Force.  In March 1957, he was placed on the 
temporarily disabled retirement list (TDRL) due to physical 
disability.  He was removed from the TDRL and permanently 
retired in August 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An October 1995 RO decision granted a 40 
percent rating for cervical plexus neuralgia with traumatic 
arthritis of the cervical spine and psychophysiologic 
musculoskeletal disorder, and denied claims for service 
connection for Forestier's (DISH) syndrome and entitlement to 
TDIU.  The Board remanded these claims in August 1997 for 
further development.  In a decision dated May 1998, the RO 
granted service connection for Forestier's syndrome as part 
and parcel of the veteran's service connected cervical and 
psychophysiologic musculoskeletal disorder.  The 40 percent 
rating was continued.  An August 1998 RO decision denied 
service connection for basal cell carcinoma due to exposure 
to ionizing radiation.  

In a decision dated February 2000, the Board determined that 
the new and material standard applied to the claim for 
service connection for basal cell carcinoma, reopened the 
claim, and denied the claim on the merits.  The Board also 
remanded the increased rating and TDIU claims to the RO for 
further development.  The veteran subsequently appealed this 
decision to the Court of Appeals for Veterans Claims (Court).  
In an April 2000 decision, the RO denied claims for service 
connection for bilateral cataracts, a blood disorder, and an 
immune disorder as a result of exposure to ionizing 
radiation.  The RO also denied a claim for service connection 
for right knee arthritis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  On 
March 28, 2001, the Court vacated and remanded the Board's 
February 2000 decision pursuant to the Secretary's unopposed 
Motion for Remand and to Stay Proceedings requesting 
reconsideration of the service connection denial pursuant to 
the VCAA.  Thereafter, the veteran perfected his appeal on 
the issues of service connection for bilateral cataracts, an 
immune disorder, a blood disorder and right knee arthritis.  
The Board then deferred adjudication of the claims pending 
further development pursuant to 38 C.F.R. § 19.9(a)(2).

The issues of service connection for bilateral traumatic 
cataracts due to exposure to ionizing radiation and 
entitlement to TDIU will be addressed in the remand following 
this decision.

The Board notes that, during his Travel Board hearing in May 
1999, the veteran raised a claim for service connection for 
Dupuytren's contracture of the right wrist.  It also appears 
that the veteran has raised claims for service connection for 
ichthyosis and pulmonary fibrosis as secondary to exposure to 
ionizing radiation.  These claims are referred to the RO for 
appropriate action


FINDINGS OF FACT

1.  In an unappealed June 1989 rating decision, the RO denied 
a claim for service connection for basal cell carcinoma due 
to exposure to ionizing radiation.

2.  Additional evidence submitted since the RO's June 1989 
decision is new and material as it contains the veteran's 
assertions of additional radiation exposure not included in 
his dose assessment which must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran has not presented competent medical evidence 
of a currently diagnosed disorder of the blood.  

4.  The veteran has not presented competent medical evidence 
of a currently diagnosed disorder of the immune system.  

5.  The veteran's degenerative changes of the right knee were 
first manifested many years following his separation from 
service, and the preponderance of the evidence demonstrates 
that his right knee disability is not causally related to 
event(s) in service.

6.  The veteran's service connected disability of the spine, 
currently diagnosed as post-traumatic degenerative 
osteoarthritis of the cervical, thoracic and lumbar spines 
with Forestier's syndrome, is manifested by near complete 
bony fixation of the entire spine in favorable angle with 
sensory loss and slight dysfunction of the dominant right 
hand and shoulder.

CONCLUSIONS OF LAW

1.  The RO's June 1989 decision denying service connection 
for basal cell carcinoma is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2002).

2.  The evidence added to the record subsequent to the RO's 
June 1989 decision denying service connection for basal cell 
carcinoma is new and material; the claim is reopened.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5108, 7105 (West 2002); 
38 C.F.R. § 3.311 (2002).

3.  A disorder of the blood was not incurred in or aggravated 
by active service, nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 2002).

4.  A disorder of the immune system was not incurred in or 
aggravated by active service, nor can it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 2002).

5.  Right knee disability with arthritis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2002).

6.  The criteria for a 60 percent rating but no more for 
traumatic arthritis of the cervical spine, psychophysiologic 
musculoskeletal disorder and Forestier's syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5286 
(2002).

7.  The criteria for a rating in excess of 40 percent for 
cervical plexus neuralgia are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic 
Code 8712 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As noted in the Introduction, the provisions of the VCAA 
became effective during the pendency of this appeal.  Among 
other things, this law requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The Board will issue a final 
decision on the claims for service connection for a disorder 
of the blood, a disorder of the immune system and 
degenerative changes of the right knee as well as the 
increased rating claim.  The Board, therefore, will only 
address the applicability of the VCAA provisions as it 
applies to these claims.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  On 
December 6, 2002, the Board sent the veteran an extensive and 
detailed letter which clearly satisfies VA's section 5103 
obligations.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, VA has 
obtained the veteran's service medical records and his VA 
clinical records.  These records appear complete.  The 
veteran has vaguely referenced the availability of in-flight 
surgeon records, but he did not respond to the Board's 
December 2002 request to identify the date(s), location(s) 
and types of treatment claimed.  He has not indicated being 
in receipt of disability benefits from the Social Security 
Administration, as requested by the Board in its December 
2002 letter.  As the veteran has failed to provide competent 
evidence of disorders of the blood and immune system, the 
Board finds that further development of the veteran's dose 
estimate is not relevant and capable of substantiating the 
claims.  See generally Brewer v. West, 11 Vet. App. 228, 236 
(1998); Meyer v. Brown, 9 Vet. App. 425, 430 (1996).  The 
Board, therefore, finds that the provisions of 38 U.S.C.A. 
§ 5103A(b)(3) have been satisfied.

VA also has an obligation to assist a claimant in obtaining 
non-federal records which the claimant adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(West 2002).  Throughout the course of this appeal, the 
veteran has submitted argument and treatise records in 
support of his claims on appeal.  The RO has obtained all 
private clinical records identified by the veteran as 
relevant to his claim on appeal.  On December 6, 2002, the 
Board specifically advised the veteran of his responsibility 
to identify any additional records that may be pertinent to 
his appeal and informed him that a decision would be made on 
his claims if he did not respond to the information request 
within a 60-day period.  There are no outstanding requests 
for pertinent records, and the Board finds that the 
provisions of 38 U.S.C.A. § 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  In this case, the competent evidence 
fails to establish that the veteran manifests current 
disorders of the blood or immune system or persistent or 
recurrent symptoms of disability since service.  In December 
2000, he was provided the regulatory definition of competency 
of evidence, and advised that he held the ultimate 
responsibility for presenting diagnosis of a current 
disability.  Furthermore, the record contains competent 
medical evidence that the veteran's right knee disability 
stems from a motor vehicle accident which occurred following 
his separation from service.  VA has obtained medical 
examination as necessary to adjudicate the increased rating 
claim and that examination report, dated June 2002, is 
adequate for rating purposes.  38 C.F.R. § 4.1 (2002).  On 
this record, the Board further finds that there is now 
sufficient evidence of record to make a decision on the 
claims to be finally adjudicated, that the notice and duty to 
assist provisions of the VCAA have been satisfied, and that 
no reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims.

II.  New and material - basal cell carcinoma

Review of the record indicates that a claim for service 
connection for skin cancer (basal cell cancer) was previously 
denied by means of an RO decision dated June 1989.  The 
evidence reviewed by the RO at that time included medical 
records first showing the veteran's treatment for basal cell 
carcinoma in 1966 and military records confirming his 
participation in atmospheric atomic weapons testing during 
Operation SANDSTONE with a dose estimate of 0.770 rem 
provided by the United States Air Force Occupational and 
Environmental Health Laboratory.  The veteran was provided 
notice of the RO's June 1989 denial, but he did not file a 
timely Notice of Disagreement (NOD).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2002).  The Board, therefore, finds that 
the claim is subject to reopening by the presentation of new 
and material evidence.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Malignant tumors may be presumed to have 
been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2002).

The veteran, through his participation in Operation 
SANDSTONE, is deemed to have been a radiation-exposed veteran 
as defined by VA law and regulations.  38 C.F.R. 
§ 3.309(d)(3)(v)(C) (2002).  VA lists skin cancer as a 
radiogenic disease, see 38 C.F.R. § 3.311(b)(2)(vii), which 
entitles the veteran to have his claim developed under 
specialized procedures under 38 C.F.R. § 3.311.  

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).

Evidence added to the record since the June 1989 denial 
includes a July 1998 medical opinion from VA's Chief Public 
Health and Environmental Hazards Officer noted that studies 
revealed that skin which received 9-12 rads in margins of 
irradiated areas had manifested excess numbers of basal cell 
cancers, but that it was unlikely the veteran's level of 
exposure to ionizing radiation caused his basal cell 
carcinoma.  A November 1999 letter from the Defense Threat 
Reduction Agency (DTRA) provided an external upper bound dose 
assessment of 0.20 rem gamma, and skin dose assessments of 
0.6 rem to the back and 0.5 rem to the face (including nose 
and cheeks).  Additionally, the veteran has alleged that his 
dose assessment did not include his in-service x-ray 
examinations and 1,731 hours of service aboard KC97 tankers.  
This evidence is new in the sense that it was not previously 
of record.  Inasmuch as the veteran manifests a radiogenic 
disease, his assertions of additional "other" radiation 
exposure not included in his dose assessment are material to 
the case at hand and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.311(2)(iii) (2002).  The claim, therefore, is 
reopened.

As addressed in the remand following this decision, the 
veteran's recent claim of "other" radiation exposure 
requires additional development before the merits of the 
claim may be addressed.

III.  Service connection - right knee

The veteran claims entitlement to service connection for 
arthritis of the right knee as a residual from an in-service 
motor vehicle accident.  According to his statements and 
testimony of record, he has a metallic foreign body in his 
right knee stemming from his impact with the glove 
compartment of the automobile.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Arthritis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2002).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The veteran's entrance and separation examinations for his 
first period of active service with the U.S. Navy reveal 
"Normal" clinical evaluations of the lower extremities.  A 
May 1944 clinic record included a reference to "Knock 
knees," but no other abnormality was noted.  He reentered 
active service with the U.S. Air Force in November 1947 at 
which time his entrance examination was negative for any 
significant abnormalities of the right lower extremity.  In 
pertinent part, he incurred a neck injury on March 13, 1956 
as a result of a motor vehicle accident.  His medical records 
describe his right anterior head impacting the sun visor with 
resultant head and neck pain.  His extensive medical records 
include no reference to injury of the right knee, and an 
April 1956 examination was negative for abnormality of the 
right extremity.  A hospitalization at the Winter VA Hospital 
in Topeka, Kansas in May 1957 was negative for complaint, 
treatment or diagnosis of right knee disability.  

In December 1957, the veteran was referred by his attorney 
for a consultation with Robert F. Woods, M.D.  At that time, 
his chief complaints were recorded as neck pain, headache, a 
sensitive area over the right scalp and tenderness over the 
upper thoracic vertebrae.  With regard to the details of his 
in-service automobile accident, he referenced that his 
"right knee and elbow were also skinned."  He did not, 
however, voice complaint of current or past right knee pain.  
His physical examination of the right lower extremity was 
unremarkable, and no diagnosis of right knee disability was 
offered.

The veteran's TDRL examination on June 1958 indicated a 
"NORMAL" clinical evaluation of the "LOWER EXTREMITIES 
(Except feet, Strength, range of motion)."  He was removed 
from TDRL and permanently retired in August 1958.  

The record next reflects that the veteran underwent VA 
special orthopedic examination in January 1960 and special 
neurology examination in February 1960.  Both examinations 
were negative for complaint, treatment or diagnosis of right 
knee disability.  A VA clinical record dated May 1965 
reflected his complaint of "left" knee pain of 4 days 
duration with no history of trauma.  His physical examination 
was significant for tenderness in the anterior distal femoral 
lateral condyle.  There was no joint or meniscus involvement.  
He was given an impression of periostitis of the "R" knee.  
An extensive VA examination in May 1971 was negative for 
complaint, treatment or diagnosis of right knee disability.

The record next reflects that the veteran was involved in a 
motor vehicle accident in August 1975.  His injuries included 
trauma to the right lower extremity that resulted in a 
comminuted fracture of the middle and distal third of the 
right tibia with displacement in the anterior posterior and 
lateral planes.  He subsequently underwent plating of the 
tibial fracture and a medial meniscectomy of the right knee.  
A December 1976 x-ray examination of the right knee 
demonstrated minimal degenerative changes of the articular 
margins and a 2.5 x 4 millimeter metallic foreign body 
adjacent to the medial aspect of the tibia about 6 
centimeters distal to the medial articular margins of the 
tibia.  An x-ray examination of the right lower leg noted 
that the metallic hardware was still in place.  In September 
1977, Robert B. Murphy, M.D., provided opinion that the 
veteran's August 1975 automobile accident resulted in a 
residual 1 centimeter shortening of his right lower extremity 
and degenerative changes in the knee.  Dr. Murphy also 
attributed the meniscus injury to the August 1975 automobile 
accident.

Thereafter, the record reflects continued treatment for right 
knee disability.  A December 1989 VA x-ray examination of the 
right knee noted a small metallic foreign body, measuring 
approximately .5 x .2 cm, overlying the soft tissues of the 
medial aspect at the level of the proximal portion of the 
shaft of the right tibia.

It is a well-settled principle that the Board cannot 
supplement the record with its own unsubstantiated medical 
opinion but, rather, must base its decision on the evidence 
and opinion on record.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board finds that there is positive in-
service evidence tending to show that the veteran did not 
incur a chronic right knee disability in service.  This 
evidence includes a complete absence of service medical 
record evidence of injury to the right knee nor complaint, 
treatment or diagnosis of right knee disability.  There is an 
uncorroborated reference to the veteran "skinning" his 
right knee in a private medical report dated December 1957, 
but that examination report did not note any right knee 
complaints, findings or disability.  His TDRL examination in 
June 1958 indicated a "NORMAL" clinical evaluation of the 
right knee.  

Post-service, there is no record of clinical treatment for 
right knee disability until August 1975 at which time the 
veteran incurred a comminuted fracture of the middle and 
distal third of the right tibia with displacement in the 
anterior posterior and lateral planes in a motor vehicle 
accident.  He subsequently underwent plating of the tibial 
fracture and a medial meniscectomy of the right knee.  A 
medical opinion by Dr. Murphy attributed the veteran's right 
lower extremity disability, to include the leg shortening, 
degenerative changes in the right knee and meniscus injury, 
to the August 1975 automobile accident.  There is no opinion 
to the contrary. 

In view of the foregoing, the Board must deny the claim as 
the preponderance of the evidence weighs against a finding of 
service connection for right knee disability.  There is no 
competent medical evidence demonstrating that it is at least 
as likely as not that the veteran's right knee disability is 
related to event(s) in active service and/or that his 
degenerative changes were manifest to a compensable degree 
within one year from his discharge from service.  Rather, 
there is medical opinion stating that his right knee 
disability and degenerative changes are related to a post-
service automobile accident.  Notwithstanding the veteran's 
assertions, the December 1989 x-ray finding of a small 
metallic foreign body at the medial aspect at the level of 
the proximal portion of the shaft of the right tibia stems 
from his right tibial plating conducted in 1975, as 
demonstrated by a December 1976 x-ray examination of the 
right knee.  Otherwise, his lay opinion of a causal 
relationship between his claimed in service injury and 
current disability is beyond his expertise and holds no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The benefit of the doubt rule is not for 
application.  38 U.S.C. § 5107(b) (West 2002).

IV.  Service connection - blood disorder

The veteran contends that he has a disorder of the blood 
which stems from his in-service exposure to ionizing 
radiation.   In November 1998, he testified to being told he 
was anemic, but was unaware of any other diagnosis of a blood 
disorder.  In support of his claim, he refers to his June 
1958 TDRL examination which noted "[r]are spermato., rare 
WBC & epth cell, slt mucus threads" on microscopic 
examination.  He also refers to a May 1979 blood test, 
conducted by VA in conjunction with monitoring of his 
radiation exposure, which noted "sl anisocytosis."  He has 
submitted numerous medical treatise articles speaking to 
various disorders of the blood, to include anemia and red 
blood cell abnormalities, which are possibly induced by 
ionizing radiation.  One of the medical treatise articles 
provided the following definition of anisocytosis:

Anisocytosis means that red cells are of 
unequal size.  It is a feature of many 
anemias, and other blood conditions, and does 
not have much diagnostic value.  The 'red cell 
distribution width' (RDW) is a quantitative 
measure of the degree of anisocytosis of 
microcytic anemia.  Most cases of iron 
deficiency have a raised RDW, and most cases 
of thalassemia trait have a normal RDW.

The veteran's service medical records for his first and 
second periods of active service are negative for diagnosis 
of a blood disorder.  His complete blood count (CBC) testing 
and microscopic evaluations over the years, conducted by the 
military, private and VA facilities, have revealed occasional 
abnormal readings as well as many normal readings on 
different occasions.  However, throughout over 4 decades 
worth of medical records, the Board fails to discern a single 
diagnosis of a blood disorder, to include anemia, nor 
persistent findings of the abnormalities identified by the 
veteran.  A VA ionizing radiation examination, conducted in 
December 2001, also failed to diagnosis a disorder of the 
blood.

A valid claim for service connection requires competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability.  38 U.S.C.A. 
§ 5103A(d)(2)(a) (West 2002).  See generally Ruiz v. Gober, 
10 Vet. App. 352, 356 (1997).  The veteran asserts that the 
microscopic abnormalities noted on his TDRL examination and 
the notation of "sl anisocytosis" on the May 1979 VA blood 
test constitute evidence of a current disability.  None of 
these claimed abnormalities are listed as chronic diseases 
under VA statute or regulation.  See generally 38 U.S.C.A. 
§§ 1103, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Furthermore, none of the claimed abnormalities are 
compensable conditions under VA's Schedule for rating 
disorders of the hemic and lymphatic system.  See 38 C.F.R. 
§ 4.117 (2002).  In such a situation, the veteran has not met 
the requirement of substantiating his claim with evidence of 
a current disability.  Chelte v. Brown, 10 Vet. App. 268 
(1997).

In so concluding, the Board emphasizes that the veteran has 
been advised on multiple occasions of his need to provide 
competent medical evidence of a current disability.  By 
letter dated December 6, 2002, the Board provided the veteran 
the regulatory definition of competency of evidence.  His own 
lay opinion of a current disorder of the blood cannot be 
accepted as competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Similarly, his recitations of a 
possible diagnosis of anemia purportedly uttered by a 
treating physician cannot be considered as competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (lay statements of 
purported medical opinions, filtered as they are through a 
layman's sensibilities, are simply too attenuated and 
inherently unreliable to hold any probative value).  In 
appropriate circumstances, medical treatise articles 
conveying sound medical principles may be accepted as 
competent evidence and/or of sufficient probative weight to 
require VA to obtain medical opinion.  See 38 C.F.R. § 
3.159(a)(1) (2002).  The articles submitted, however, do not 
contain sound medical principles indicating that the one time 
and/or occasional manifestation of the laboratory findings 
referred to by veteran constitute the manifestation of a 
chronic disorder of the blood.  See generally Sacks v. West, 
11 Vet. App. 314 (1998) (generic medical treatise evidence 
that does not specifically opine to the particular facts of a 
case holds little probative value).  The medical physicians 
who have reviewed his laboratory findings over the years have 
not identified the existence of a chronic disorder of the 
blood.  There is no doubt of material fact to be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

V.  Service connection - immune disorder

The veteran also contends that he has a disorder of the 
immune system which stems from his in-service exposure to 
ionizing radiation.  It is unclear from the veteran's 
testimony and medical treatise information provided what 
type(s) of immune system disorder he claims to manifest.  He 
has been provided ample opportunity to provide a diagnosis 
and clarify his claim, but no evidence of a current 
disability or recurrent symptoms of disability have been 
forthcoming.  His service medical records for his first and 
second periods of active service, as well as his post-service 
medical records, are negative for diagnosis of an immune 
system disorder.  See generally 38 U.S.C.A. §§ 1103, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  See also 
38 C.F.R. § 4.88b (2002).  Therefore, his claim must be 
denied for failing to meet the requirement of substantiating 
his claim with evidence of a current disability.  Chelte, 10 
Vet. App. 268 (1997).  There is no doubt of material fact to 
be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

VI.  Increased rating - cervical plexus neuralgia with 
traumatic arthritis of the cervical spine, psychophysiologic 
musculoskeletal disorder and Forestier's syndrome

Briefly summarized, the veteran incurred a neck injury on 
March 13, 1956 as a result of a motor vehicle accident.  His 
medical records describe his right anterior head impacting 
the sun visor with resultant head and pain.  He was treated 
as a suspected C-2 odontoid fracture although his x-ray 
examinations were equivocal.  He was placed in a neck brace 
and put on convalescent leave during which time he developed 
pain in the right scapula area.  A December 1956 evaluation 
resulted in diagnoses of cervical plexus neuralgia due to 
trauma and arthritis of C-2 due to trauma with a 
recommendation for medical separation.  In March 1957, he was 
placed on the temporarily disabled retirement list (TDRL) due 
to physical disability.  

In May 1957, the veteran was admitted to the Winter VA 
Hospital in Topeka, Kansas for complaint of persistent pain 
in his neck, shoulders and right side of head.  His physical 
and neurologic examinations were essentially normal with the 
exception of cervical spine limitation of motion and 
tenderness of both trapezii muscles, the right hand and the 
right elbow.  His psychological examination was significant 
for nervousness and a tendency to exaggerate complaints.  It 
was felt that there was emotional overlay to his physical 
complaints, conversion reaction and some question of 
secondary gain.  He was discharged in June 1957 with a 
diagnosis of musculo-skeletal psychophysiologic reaction as a 
manifestation of conversion reaction, manifested by muscle 
soreness in neck, shoulders and right side of head.  He was 
removed from the TDRL and permanently retired in August 1958.  

In December 1957, the veteran was referred by his attorney 
for a consultation with Robert F. Woods, M.D.  At that time, 
his chief complaints were recorded as neck pain, headache, 
sensitive area over the right scalp and tenderness over the 
upper thoracic vertebrae.  His physical examination was 
significant for restricted range of motion of the cervical 
spine with x-ray findings of a solid beak of calcification of 
the ligaments between C-1 and C-2.  He was given a diagnosis 
of traumatic arthritis of the cervical spine at C-1, C2 with 
associated traumatic neuritis.

VA special orthopedic examination in January 1960 resulted in 
a diagnosis of residuals of trauma not found while a February 
1960 special neurology examination indicated a diagnosis of 
cervical plexus neuralgia on the right.

By means of a rating decision dated March 1960, the RO 
granted service connection for cervical plexus neuralgia of 
the right, and assigned an initial 20 percent evaluation.

In November 1960, the veteran was admitted to USAF, Forbes 
AFB in Kansas due to complaint of decreased strength in the 
right upper extremity.  He was diagnosed with compression of 
brachial plexus due to displacement, and underwent a right 
scalenectomy.  A December 1964 VA consultation resulted in a 
diagnosis of chronic, severe psychophysiologic reaction, 
musculo-skeletal type manifested in the upper and lower 
extremities, numbness interfering with job performance, low 
self-esteem, depression, tension, anxiety, suspiciousness, 
ideas of reference, aggressive behavior with belligerent 
outbursts, compulsive work routine, affective lability, and 
impaired interpersonal relationships.  It was noted that the 
multiplicity and severity of his symptoms suggested that the 
veteran's service connected illness might be maturing to a 
more serious psychiatric illness.

In May 1970, the veteran was admitted to the VA Hospital in 
Kansas City, Missouri due to complaint of numbness and 
tingling in both arms.  His physical examination was 
significant for sensory loss to pinprick in the C5 
distribution on the right with a very slight weakness of the 
right hand triceps and decreased reflexes in the right upper 
extremity.  However, an electromyelogram study was considered 
normal.  His x-ray examination showed some osteoarthritis.  
It was felt that the veteran had minimal disability in his 
upper extremities, and was given a diagnosis of remote 
cervical spine injury with minimum residual.

The veteran underwent an extensive VA examination in May 
1971.  His complaints included pain in his neck, shoulders, 
right arm, and low back with radiation into both hips and 
thighs.  His physical examination was significant for 
restricted range of motion of the cervical spine with 
spasticity and tenderness of the muscles.  His neurologic 
examination was significant for sensory loss in the C5 
distribution, decreased deep tendon reflexes of the upper 
extremities, and somewhat flabby musculature in the upper 
extremities which was thought to be early muscle wasting in 
the interossei, hypothenar and thenar eminence of the hands.  
His diagnoses included right cervical plexus neuralgia, 
traumatic arthritis of the cervical spine and arthritis of 
the lumbar spine.

An extensive VA examination in March 1980 was significant for 
limited cervical spine motion, limited shoulder motion, 
diminished reflexes in the right biceps, triceps and finger 
flexors and left tricep, and poor right and left hand grip.  
He was given diagnoses of cervical plexus neuralgia of the 
right and traumatic arthritis of the cervical spine.

The veteran's private clinical records reveal that he was 
involved in a motor vehicle accident in October 1993 which 
required him to be placed in a neck brace, but his chief 
complaint was mid and low back pain.  In December 1993, his 
neck showed range of motion of 30 degrees of extension, 15 
degrees of lateral bending bilaterally, 10 degrees of right 
rotational flexion, and 30 degrees of left rotational 
flexion.  He had normal and symmetrical light touch testing 
sensation in both upper extremities.  He had some weakness 
and shakiness with strength testing, except in his hands, 
which may have been either functional or organic.  His deep 
tendon reflexes were absent on both sides for biceps, 
triceps, and brachioradialis.  Thereafter, he was followed 
for complaint of upper and lower back pain.

A March 1994 consultation report by Vito J. Carabetta, M.D., 
revealed that the veteran's October 1993 motor vehicle 
accident resulted in mid back pain which was being treated 
with a TENS unit.  An examination of his cervical spine 
revealed markedly limited motion attributed to considerable 
arthritic changes.  His range of motion was measured as 15 
degrees of forward flexion, 10 degrees of extension, 10 
degrees of left and right lateral flexion and 20 degrees of 
rotation in either direction.  None of the maneuvers, 
however, caused pain.  His upper extremity range of motion 
was normal with muscle testing of 5/5.  He had normal muscle 
bulk without any signs of focal muscle atrophy.  There was no 
focal spasm or tenderness on palpation.  His sensation was 
intact to pinprick.  His deep tendon reflexes were 
unobtainable in either limb.  His Sperling's test, cervical 
traction test and Adson's test were negative bilaterally.  
His thoracolumbar spine revealed forward flexion to 50 
degrees with complaint of 1+ pain, full extension with 
complaint of 1+ pain, full left lateral flexion with 
complaint of 2+ pain, and full right lateral flexion with 1+ 
pain.  His lumbar posture demonstrated a lordotic curve which 
partially straightened with forward bending.  There was trace 
mid thoracic and lumbosacral spasm and tenderness on 
palpation.  His deep tendon reflexes were unobtainable in 
both lower limbs.  A knee to chest test on the right side did 
increase pain, but did not alter the lower back symptoms.  He 
was given diagnoses of resolved cervical sprain, status post 
thoracic sprain with limited movement, status post lumbar 
sprain with fairly good improvement, and underlying severe 
degenerative disc disease.  He was referred to a work-
conditioning program with hope that he could return to his 
regular work duties.

An April 1994 x-ray examination of the chest, conducted by 
Radiology Nuclear Medicine, noted an old, mild compression 
deformity of T5.  A November 1994 private clinical record 
noted that the veteran manifested a lot of muscle spasm and 
rigidity of the upper back with complaint of neck and upper 
back pain.  In January 1995, it was noted that he injured his 
upper back and neck while trying to lift a fire 
distinguisher.

A May 1995 orthopedic consultation by Edward J. Prostic, 
M.D., revealed that the veteran had been unable to tolerate 
his work duties as a security officer for an eight-hour day.  
His area of greatest concern was upper back pain between his 
shoulder blades which caused increased difficulty with 
arising from a seated position, bending and lifting.  He also 
complained of frequent neck pain worsened by attempting to 
look upward or turn his head to either side.  He further 
reported intermittent low backache which was worsened 
predominantly by bending, twisting or lifting.  He noted 
difficulty with washing his dishes at home.  Physical 
examination of the cervical spine was significant for 
tenderness of the mid cervical segments in the midline 
posteriorly.  His range of motion was poor in flexion, 
extension, lateral bend and lateral rotation with complaint 
of pain on each maneuver.  His axial compression and shoulder 
compression tests caused localized discomfort only as did the 
Spurling's maneuver to the extent it could be performed.  
There was mild periscapular tenderness without obvious spasm.  
He was wearing a TENS unit about his periscapular muscles.  
No neurologic deficit was noted in either arm.  His thoracic 
spine demonstrated tenderness from T5 to T7 midline.  He had 
forward flexion to only slightly below the knees, was unable 
to bend beyond neutral, had severe loss of lateral bend to 
each side, and had mild loss of lateral rotation to each 
side.  He had complaint of pain during flexion, extension and 
lateral bending.  He was able to walk on his toes and heels.  
He was able to squat completely.  His leg lengths were 
symmetrical and no atrophy was noted in either leg.  His 
straight leg test was negative.  There was no neurologic 
deficit in either leg.  An x-ray examination demonstrated 
progressive ossification of the anterior longitudinal 
ligament with severe stiffness from C3 distally which was 
consistent with DISH syndrome or a Forestier's disease.  His 
thoracic spine revealed moderate degenerative changes with 
earlier signs of a similar process.  It was commented that 
the veteran's October 1993 automobile accident aggravated a 
pre-existing osteoarthritis, and that he was developing 
severe stiffness of his spine.  He was deemed unable to 
return to work requiring more than light duties or 
significant motion of his spine.

In October 1995, a VA physician provided opinion that DISH 
syndrome or Forestier's Disease was found almost exclusively 
in men over age 50 due to unknown causes, but not related to 
trauma.  It was noted that the veteran's medical history was 
complex due to multiple traumatic events as well as age 
related degenerative arthritis.  It was opined that the 
veteran's service connected disability could not be 
reasonably associated with the diagnosis of DISH syndrome or 
Forestier's Disease.

In a rating decision dated October 1995, the RO granted a 40 
percent rating for cervical plexus neuralgia, right, with 
traumatic arthritis of the cervical spine and 
psychophysiological musculoskeletal disorder.  The RO also 
denied service connection for DISH syndrome or Forestier's 
Disease.

In March 1996, the veteran submitted a medical treatise 
article which defined ankylosing spondylitis as a chronic 
inflammatory disease of the joints of the axial skeleton, 
manifested clinically by pain and progressive stiffening of 
the spine.  The onset was usually gradual and staring in the 
late teens or early 20's with intermittent bouts of back pain 
that may radiate down the thighs.  As the disease advanced, 
the condition advanced with spine fusion and changes in the 
peripheral joints, most commonly in the hips, shoulders and 
knees.

In March 1996, the veteran appeared and testified before the 
RO.  He testified to chronic neck pain which radiated to his 
upper extremities and lower limbs.  He obtained some relief 
with a TENS unit and Daypro.  He was also taking 
Amitriptyline at night to help him sleep.  He had weakness of 
the upper extremities which affected his grip strength and 
ability to left even small bags of groceries.  He also had 
difficulty with household chores such as washing dishes.  He 
also related that his cervical spine had fused over the years 
as a result of DISH syndrome.

In October 1997, the veteran underwent VA spine examination 
with benefit of review of his claims folder.  He reported 
intermittent tingling and burning sensation in both hands and 
arms with a past history of Duputreyn's contracture surgery.  
He was unable to lift objects due to weak grip.  He had 
stiffness and limited motion of the neck.  He also had 
limited motion of the mid and low back which prevented him 
from bending activities.  On physical examination, his neck 
showed no unusual position or alignment.  He complained of 
tenderness with palpation of the cervical spine and 
posterolateral muscles and trapezius muscles on both sides.  
He had cervical flexion of 20 degrees, extension of 25 
degrees, 20 degrees of right and left lateral tilt, and 30 
degrees of left and right rotational motion.  Normal range of 
motion was given as 60 degrees of flexion, 25 degrees of 
extension, 75 degrees of lateral tilt and 80 degrees 
rotation.  It was noted that he complained of discomfort and 
stiffness at the extremes of motions.  Examination of the 
thoracic area showed no particular deformity although he 
complained of tenderness on palpation.  He had right and left 
lateral rotation of 20 degrees with 30 degrees being normal.  
Examination of the lumbar area revealed tenderness of the 
lumbar spine and paralumbar muscles on both sides.  He had 
lumbar flexion of 30 degrees, extension of 15 degrees, and 
bilateral tilt to 15 degrees.  Normal range of motion was 
given as 60 degrees of flexion, 25 degrees of extension and 
25 degrees of lateral tilt.  Range of motion of the shoulders 
was easily done with full range and without pain.  His elbow 
and wrist motion was full bilaterally.  His thumbs moved 
normally with good range, and he could make full fists with 
good range of motion of all metacarpal and interphalangeal 
joints.  His grip strength on the right was mildly weaker 
than the left.  His upper extremity reflexes were hypoactive 
but within normal limits.  His x-ray examination showed 
striking bridging osteophytes which resulted in a lot of 
fusion through the cervical, thoracic and lumbar regions.  
The examiner agreed with the diagnosis of Forestier's 
disease, but did not believe that a causal relationship 
existed between the veteran's radiation exposure and/or 
traumatic cervical spine injuries.

By means of a rating decision dated March 1998, the RO 
granted service connection for Forestier's (DISH) syndrome as 
part and parcel of service connected cervical spine 
disability.  The 40 percent rating was continued.

During his personal hearing before the Board in May 1999, the 
veteran testified that his cervical spine disability 
interfered with activities such as tying his shoes and 
lifting heavy objects.  He also had difficulty with driving 
due to his inability to move his neck around.  He was unable 
to touch his chin to his shoulder and/or his chest.  His arms 
felt heavy and ached which became worse with activities such 
as long distance driving.  His maximum lifting capacity was 
25 pounds, but he could not perform that activity 
consistently.  He tried to walk between 1/2 to 3 miles per day.  
He used his TENS unit on a daily basis as well as Feldene.  
He felt that his unable to work.

Thereafter, the veteran's VA outpatient treatment records 
include an April 1999 physical examination which noted 
decreased range of motion of the cervical spine.  In July 
1999, he reported that his back pain was quiescent.  In April 
2000, he complained of neck pain and arm pain which lasted 30 
minutes in duration after taking his methylprednisolone at 
night.

In August 2002, the veteran underwent VA spine examination 
with benefit of review of his claims folder.  At that time, 
he reported reduced strength in his right hand, recurrent 
tingling in the left anterior thigh and recurrent shooting 
pains down the left arm when reaching out with tingling and 
burning in the hands on a daily basis.  He had neck and back 
pain on a continual basis with a claimed greater than 50 
percent loss of strength in his arms and legs, chronic 
stiffness which was greater in the morning, fatigability and 
lack of endurance.  His best pain level was five on a scale 
of zero to 10.  On a daily basis, his low back pain flared to 
a level of 10 for about 11/2 hours related to bending, stair 
climbing, cold damp weather, and standing in one spot or 
sitting for more than an hour.  His neck pain was exacerbated 
by backward extension or looking up and turning his head.  He 
took 1200 mg. of Daypro approximately three to four times per 
day with occasional Tylenol with codeine which provide him 
relief.  He denied additional limitations or functional 
impairment during flare-ups, and indicated that his 
activities were limited by knee pain.  He claimed to have 
trouble getting himself up from a prone position or a chair 
due to lack of lower body strength.

On physical examination, there were no fixed deformities of 
the cervical spine.  There was a kyphosis that was increased 
in the thoracic spine and reduced in the lumbar spine.  He 
had tenderness throughout the cervical spine and much of the 
thoracic and lumbar spines as well as the paravertebral 
muscles.  His back muscles were symmetrical and without 
evidence of atrophy or spasm.  He found squatting difficult 
due to knee pain, but was able to stand on his toes and 
heels.  There was no specific weakness noted, but he did use 
his hands to get out of a chair.  His cervical spine 
demonstrated pain on all ranges of motion with 5 degrees of 
forward flexion and backward extension and pain radiating 
down his right arm.  He had 7 degrees of lateral flexion and 
32 degrees of rotation bilaterally.  Normal range of motion 
of the cervical spine was noted as 30 degrees of forward 
flexion and extension, 40 degrees of lateral flexion and 55 
degrees of rotation.  With regard to his lumbar spine, he 
stopped forward flexion at 58 degrees due to pain.  He had 10 
degrees of backward extension without pain.  His lateral 
motion was 12 degrees to the right and left with pain, and 
rotation was 18 degrees bilaterally with pain on motion.  
Normal range of motion was noted as 95 degrees of forward 
flexion, 35 degrees of backward extension, 40 degrees of 
lateral flexion and 35 degrees of rotation.  The examiner 
thought that there would be additional limitations, primarily 
in the cervical spine, due to pain with repetitive use, but 
the extent of such limitation was indeterminable. His 
straight leg raises were negative, motor strength was 
approximately normal in the upper and lower extremities at 
5/5 with slightly reduced grip strengths in the right hand.  
The examiner also offered the following diagnoses:

Post-traumatic degenerative osteoarthritis of 
the cervical spine, thoracic and lumbar spine.  
Primarily, the degenerative cervical spine 
disease is related to his initial accident in 
1956.  He also was diagnosed with diffuse 
idiopathic skeletal hyperostosis in 1995 which 
is primarily an x-ray diagnosis, as the x-rays 
do have the appearance consistent with this 
disease.  At this time, he does have 
significant loss of motion in the cervical 
spine and pain with motion in the cervical 
spine and also loss of motion in the lumbar 
spine.  As with the previous three significant 
injuries, involving the spine plus the 
diagnosis of Forestier's Syndrome, which also 
causes arthritic changes in the spine, it is 
impossible to segregate the symptomatology 
between the post-traumatic changes and the 
changes of Forestier's Syndrome.  There is 
significant loss of coordination or weakness 
or fatigability with use.  I do see employment 
restricted to very sedentary activities with 
the current condition of the spine, as he 
would not be able to work in any laborious 
activities or activities that require 
prolonged standing, turning of the head, such 
as driving or repeated use of the back.

Also in August 2002, the veteran underwent VA peripheral 
nerves examination with benefit of review of his claims 
folder.  On physical examination, his gait was stiff with 
obvious knee problems.  He was alert and oriented and in no 
acute distress.  His speech was fluent and intact.  His 
cranial nerves II through XII were intact.  His muscle bulk 
and tone was normal.  His grip strength in the hands per 
dynamometer in his predominantly dominant right hand revealed 
grip strength of 44 pounds per square inch compared to 65.7 
normal average for his age.  His left hand grip was 60 pounds 
per square inch compared to 55 normal for his age.  On 
sensory examination, he reported decrease in vibration to the 
right little toe and great toe.  His sensation was intact in 
the upper extremities.  His deep tendon reflexes were 1+ and 
symmetrical throughout.  Babinski was normal.  Romberg was 
negative, and there was no motor drift.  There was no obvious 
muscle wasting or atrophy.  His joints were not involved with 
his condition.  Besides the knee joints, there were no 
apparent arthroses of loss of motion.  The examiner offered 
the following diagnosis:

This gentleman with previously diagnosed post 
- traumatic osteoarthritis of the cervical 
spine, DISH or Forestier syndrome, and also 
degenerative osteoarthritis of the lumbar and 
thoracic spine, has associated radiculopathies 
primarily in the right upper extremity with 
minimal loss of strength with grip and 
radicular pain.  Concerning the peripheral 
nerve condition related to the arthritis of 
the dorsal spine, there are no losses noted 
neurologically that would preclude employment.  
At this time with such a complicated history 
of three separate injuries which can all be 
implicated in his upper extremity complaints,  
Both the post traumatic changes and the 
changes of DISH syndrome can be implicated and 
there is no way to identify which causes what.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2002).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  In October 1995, the RO determined that the 
veteran's traumatic arthritis and psychophysiologic 
musculoskeletal disorder most closely approximated the 
criteria for a 40 percent rating under Diagnostic Code 8710.  
This rating represents moderate neuralgia of the upper 
radicular group (fifth and sixth cervicals) (major).  
Following the grant of service connection for Forestier's 
Syndrome in March 1998, the RO continued the 40 percent 
rating under Diagnostic Code 8710-5287.  Forestier's (DISH) 
Syndrome is not listed as a disease or injury under VA's 
Schedule.  In such a situation, it is permissible to rate an 
unlisted condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  See also 38 C.F.R. § 4.27 (2002).

The veteran holds current diagnoses of post-traumatic 
degenerative osteoarthritis of the cervical, thoracic and 
lumbar spines with an additional diagnosis of Forestier's 
syndrome which also causes arthritic changes in the spine.  
The RO has granted service connection for both post-traumatic 
degenerative osteoarthritis of the cervical spine and 
Forestier's syndrome.  In August 2002, a VA examiner 
essentially provided opinion that it was impossible to 
segregate the symptomatology between the post-traumatic 
changes of the thoracic and lumbar spines and the changes of 
Forestier's syndrome.  Resolving any reasonable doubt in the 
veteran's favor, the Board finds that the osteoarthritis of 
the thoracic and lumbar spines are attributable to his 
service connected Forestier's syndrome.  Cf. Mittleider v. 
West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability).  

The veteran's predominant disability involves the limitation 
of motion of his entire spine.  In October 1997, a VA 
examiner interpreted the veteran's x-ray examinations as 
revealing striking bridging osteophytes that resulted in "a 
lot of fusion through the cervical, thoracic and lumbar 
regions."  Ankylosis refers to immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  
Resolving any doubt in favor of the veteran, the Board finds 
that the manifestations of the veteran's Forestier's syndrome 
more closely approximate the criteria for a 60 percent rating 
for complete bony fixation of the entire spine in favorable 
angle.  Thus, the Board grants a 60 percent rating under 
Diagnostic Code 5286.  

However, the Board further finds, by a preponderance of 
evidence, that the veteran does not meet the criteria for the 
next higher, 100 percent rating under Diagnostic Code 5286.  
Even with consideration of functional limitations during 
flare-ups, the medical evidence still shows that the veteran 
retains some range of motion in the cervical, thoracic and 
lumbar spine segments.  The clinical findings include a 
kyphosis that is increased in the thoracic spine and reduced 
in the lumbar spine, but the clinical evaluations have failed 
to demonstrate marked deformity or ankylosis in an 
unfavorable angle. 

The veteran has also endorsed neurologic type symptoms of his 
upper and lower extremities, to include an assertion of a 
greater than 50 percent loss of strength in all extremities.  
The rule against pyramiding prohibits compensating a claimant 
for the same manifestations of disability under different 
diagnostic codes.  38 C.F.R. § 4.14 (2002).  It does not 
apply, however, to assigning separate schedular evaluations 
for each separate manifestation of a disability where the 
applicable diagnostic codes do not contain an overlap of the 
same symptoms.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
See generally 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(in evaluating intervertebral disc syndrome, VA should 
consider whether a higher rating may be assigned by providing 
separate evaluations for orthopedic and neurologic 
manifestations of such disease).

The RO has rated the veteran's cervical plexus neuralgia as 
40 percent disabling under Diagnostic Code 8710.  This rating 
represents moderate neuralgia of the upper radicular group 
(fifth and sixth cervicals) with incomplete paralysis; the 
functions affected involving all shoulder and elbow 
movements, but not the hand and wrist.  38 C.F.R. § 4.124a 
(2002).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement in wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. § 4.124a (2002).

VA peripheral nerve examination in August 2002 provided 
opinion that the veteran demonstrated radiculopathy in the 
right upper extremity with minimal loss of strength with grip 
and radicular pain.  This examination finding is consistent 
with prior private and VA examinations which note slightly 
weakened grip of the right hand.  His medical records, 
however, also demonstrate full strength and range of motion 
of the right shoulder with negative sensory examinations.  As 
demonstrated by this evidence, the veteran's primary 
neurologic deficit involves the use of his right hand and 
wrist with minimal, if any, loss of use of the shoulder.  

In the Board's opinion, such symptomatology is more 
appropriately rated under Diagnostic Code 8712 which 
contemplates neuralgia of the lower radicular group; the 
functions affected involving all intrinsic muscles of the 
hand, all flexors of the wrist and/or loss of use of the 
hand.  38 C.F.R. § 4.124a (2002).  The 40 current percent 
rating in effect contemplates moderate, incomplete paralysis.  
A 50 percent rating is warranted for severe (major) 
incomplete paralysis.  As indicated above, the medical 
evidence describes the veteran's hand and wrist disability as 
"minimal" or "slightly weakened."  Even when the veteran's 
loss of coordination, weakness and fatigability with use is 
considered, the Board finds that the veteran is entitled to, 
at most, the 40 percent rating assigned for moderate, 
incomplete paralysis of the lower radicular group under 
Diagnostic Code 8712.  The evidence fails to show that such 
incomplete paralysis is severe in nature or results in 
substantial loss of use of the right hand and wrist.  
Therefore a rating in excess of 40 percent is not warranted 
under Diagnostic Code 8712.

The Board must also consider whether the veteran's complaint 
of loss of function of the left upper extremity and lower 
extremities warrants compensation under the Schedule.  With 
the exception of claimed decrease in vibration senses to the 
right little toe and great toe, the private and VA 
examination reports have consistently shown no orthopedic or 
neurologic deficits of the left upper extremity and lower 
extremities.  There is evidence of record that the veteran 
has a tendency to over endorse symptoms, and his claimed 50 
percent loss of use of all his extremities is not supported 
by the competent medical evidence.  There is no competent 
evidence of compensable, neurologic manifestations in the 
left upper extremity and lower extremities.

On this record, the Board finds that the veteran's service 
connected disability of the spine, diagnosed as post-
traumatic degenerative osteoarthritis of the cervical, 
thoracic and lumbar spines with Forestier's Syndrome, is 
manifested by near complete bony fixation of the entire spine 
in favorable angle with sensory loss and slight dysfunction 
of the dominant right hand and shoulder.  This disability 
results in a 60 percent rating for ankylosis of the spine 
under Diagnostic Code 5286 and a 40 percent rating for 
moderate, incomplete paralysis of the lower radicular group 
under Diagnostic Code 8712.  The benefit of the doubt rule 
has been applied in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for basal cell carcinoma due 
to exposure to ionizing radiation is reopened.  To this 
extent only, the claim is granted.

Service connection for right knee disability with arthritis 
is denied.

Service connection for a disorder of the blood due to 
exposure to ionizing radiation is denied.

Service connection for a disorder of the immune system due to 
exposure to ionizing radiation is denied.

A 60 percent rating for traumatic arthritis of the cervical 
spine, psychophysiologic musculoskeletal disorder and 
Forestier's syndrome is granted.

A rating in excess of 40 percent for cervical plexus 
neuralgia is denied.  


REMAND

The veteran recently alleged that his 1,731 hours of service 
aboard KC97 tankers exposed him to ionizing radiation.  He 
also requests VA to take into account the cumulative doses of 
his in-service x-ray examinations in his radiation dose 
assessment.  The Board is of the opinion that the veteran's 
assertions of "other exposure" to ionizing radiation 
warrants a new dose estimate from the Under Secretary for 
Health under 38 C.F.R. § 3.311(a)(2)(iii).  This development 
must be conducted by the RO.  Chairman's Memorandum, No. 01-
02-01 (Jan. 29, 2001).  

Therefore, the RO should first ascertain from the appropriate 
service department(s) whether a Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) exists for the 
veteran.  Thereafter, the RO should submit to the Under 
Secretary for Health the veteran's claim for preparation of a 
dose estimate which takes into account his in-service x-ray 
examinations and claim of exposure to ionizing radiation 
while serving 1,731 hours aboard KC97 tankers.  Following the 
completion of the above, the RO should review the dose 
estimate provided by the Under Secretary for Health and 
determine whether any additional development of the ionizing 
radiation claims are required under 38 C.F.R. § 3.311(b).  

The veteran also asserts that his bilateral cataract 
development is causally related to his bilateral, traumatic 
conjunctivitis injury in service.  In an opinion dated April 
2000, a VA examiner suspected that a common etiological 
relationship existed for the veteran's premature development 
of cataracts in both eyes, but was unable to find a positive 
association to radiation exposure.  The Board is of the 
opinion that medical opinion regarding whether an etiological 
relationship exists between the veteran's high-pressure hose 
air blast injury to the eyes in service and his post-service 
development of bilateral cataracts is warranted.

The Board will defer adjudication of the TDIU pending further 
development and resolution of the service connection claims 
being referred to the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the appellant's 
VA clinical treatment records, inpatient 
and outpatient, since October 2002.

2.  The RO should first ascertain from 
the appropriate service department(s) 
whether a Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141) 
exists for the veteran.

3.  The RO should forward the veteran's 
claims folder to the Under Secretary for 
Health for preparation of an estimate of 
his probable dose exposure to ionizing 
radiation in service which takes into 
account his in-service x-ray examinations 
and claim of exposure to ionizing 
radiation while serving 1,731 hours 
aboard KC97 tankers. 

4.  Thereafter, the RO should consider 
whether the ionizing radiation claims 
require any additional development under 
38 C.F.R. § 3.311(b).

5.  The RO should also provide the 
veteran with an ophthalmology examination 
for the purpose of determining the 
relationship, if any, between his high-
pressure hose air blast injury to the 
eyes in service and his post-service 
development of bilateral cataracts.  The 
examiner should review the contents of 
the claims folder and obtain relevant 
history from the veteran.  Following the 
examination, the examiner should express 
opinion as to whether it is least as 
likely as not that the veteran's left 
and/or right cataract development was 
caused by the high-pressure hose air 
blast injury to both eyes in service?  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review at some point before 
the examination report/medical opinion is 
issued.

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for basal cell carcinoma and 
bilateral cataracts due to exposure to 
ionizing radiation and the claim for 
entitlement to TDIU.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and an appropriate period 
of time should be allowed for response.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the veteran or his representative until further notice, but 
the veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law and 
complete development of the claims.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



